Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bang (KR20050047029) in view of Nam (KR20110014001) and Lee (KR20090068428), using the applicant provided original documents and translations and attached original document and translation.
Regarding claim 1, Bang teaches:
A method for manufacturing an antibacterial resin (Page 2), the method comprising: 
a preparation step of preparing synthetic resin powder and an antibacterial additive (Page 5, paragraph 5); 
a dispersion step of, after the preparation step, introducing into a mixer the synthetic resin powder together with iron balls having a pointed protrusion formed on an outer surface thereof and dispersing particles of the powder (Page 5, paragraph 5; Page 8). While this step doesn’t 
a dispersion and mixing step of after the dispersion step, introducing the antibacterial additive into the mixer containing the synthetic resin powder, followed by dispersion and mixing (Page 5, paragraph 5; Page 8); 
a pellet forming step of, after the dispersion and mixing step, separating the iron balls and forming the mixture of the synthetic resin powder and the antibacterial additive into pellets by melting, extrusion and cutting (Page 9); and 
a product producing step of, after the pellet forming step, introducing the pellets into an injection molding machine to produce an antibacterial resin product (Page 9, paragraph 6); 
wherein the pellet forming step is performed using a pellet forming machine comprising: a cylinder (110) open at one end; a piston (120) inserted in the cylinder (110) and having compression function; dies (130) provided opposite to the piston (120) in the cylinder (110) and configured to form pellets (P); a heating wire (140) wound around an outer surface of the cylinder (110) and configured to generate heat by supply of electricity; and a frame (150) configured to rotatably support the cylinder (150). This limitation would be obvious when viewing the art (Page 9), as structure in a method claim needs to affect the method in a manipulative sense, the structure of the pellet forming machine in 
wherein the pellet forming step comprises: 
an injection step of injecting the mixture of the synthetic resin powder and the antibacterial additive into an inlet of the cylinder (110) (Page 9, paragraphs 2-4); 
a melting step of, after the injection step, rotating the cylinder (110) so that the dies (130) face upwards and applying electricity to the heating wire (140) to heat the cylinder (110) (Page 8, paragraphs 2-3); 
a mixing step of, after the melting step, rotating the cylinder (110) by 1800 so that the dies (130) face downwards and then stopping the supply of electricity to the heating wire (140) so that the melt becomes a gel state and the white charcoal powder, described below, is uniformly mixed while floating (Pages 7-8); and 
an extrusion cutting step of, after the mixing step, lowering the piston (120) so that the gel-state melt is extruded in the form of noodles through the dies (130) and cutting the extruded melt with a cutter to form pellets (P) (Page 8).

Note that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not 


Bang does not teach: 
wherein the antibacterial additive comprises, based on 100 parts by weight of the mixture, 0.5 to 2 parts by weight of natural zeolite, 0.5 to 1 part by weight of colloidal nano-sized silver, and 2 to 5 parts by weight of the white charcoal powder; or 
wherein the antibacterial additive comprises, based on 100 parts by weight of the mixture, 0.5 to 2 parts by weight of natural zeolite, 0.5 to 1 part by weight of any one selected from among triclosan (5-chloro-2-(2,4- dichlorophenoxy)phenol) and polyhexamethylene biguanide hydrochloride;
wherein white charcoal powder is included in the antibacterial additive in the mixing step; and
wherein the antibacterial additive comprises, based on 100 parts by weight of the mixture, and 2 to 5 parts by weight of the white charcoal powder.

However, Nam, in a similar field of endeavor, an antibacterial resin, teaches:
wherein the antibacterial additive comprises, based on 100 parts by weight of the mixture, 0.5 to 2 parts by weight of natural zeolite, 0.5 to 1 part by weight of colloidal nano-sized silver; or 
wherein the antibacterial additive comprises, based on 100 parts by weight of the mixture, 0.5 to 2 parts by weight of natural zeolite (Page 7, lines 284-289), 0.5 to 1 part by weight of any one selected from among triclosan (5-chloro-2-(2,4- dichlorophenoxy)phenol) (Page 2, lines 87-89) and polyhexamethylene biguanide hydrochloride.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antibacterial additive of Bang to incorporate the teachings of Nam and include triclosane and a specific amount of zeolite, Bang does include zeolite but does not specify how much. The purpose, as stated by Nam, being it acts as an antibacterial and antifungal (Page 2, line 89).

Bang in view of Nam does not teach:
wherein white charcoal powder is included in the antibacterial additive in the mixing step; and
wherein the antibacterial additive comprises, based on 100 parts by weight of the mixture, and 2 to 5 parts by weight of the white charcoal powder.

However, Lee, in a similar field of endeavor, an antibacterial resin, teaches:
wherein white charcoal powder is included in the antibacterial additive in the mixing step (Pages 3-4); and
wherein the antibacterial additive comprises, based on 100 parts by weight of the mixture, and 2 to 5 parts by weight of the white charcoal powder (Pages 3-4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748